

Exhibit 10.4


STATE OF ALABAMA
)
 
)
COUNTY OF MOBILE
)





REAL ESTATE MORTGAGE




THIS INDENTURE made this 31st day of May, 2006, by and between MAGNETECH
INDUSTRIAL SERVICES OF ALABAMA, LLC, whose address is 1125 South Walnut St.,
South Bend, Indiana 46619, (hereinafter called "Borrower"), Mortgagor, and
LAURUS CAPITAL MANAGEMENT, L.L.C., whose address is 825 3rd Avenue, 14th Floor,
New York, New York 10022 (hereinafter called "Lender"), Mortgagee:




R E C I T A L S:


WHEREAS, Borrower is justly indebted to Lender in the principal sum of ONE
MILLION SIX HUNDRED THOUSAND AND NO/100 DOLLARS, ($1,600,000.00) as evidenced by
a certain Promissory Note of even date herewith, payable in accordance with the
terms and conditions set forth therein (hereinafter called "Promissory Note").


W I T N E S S E T H:


NOW THEREFORE, KNOW ALL MEN BY THESE PRESENTS that the undersigned, in
consideration of the indebtedness above mentioned, and to secure the prompt
payment of same, with interest thereon, and any extensions, modifications or
renewals of same, and further to secure the performance of the covenants,
conditions and agreements hereinafter set forth, and in the Promissory Note and
all other documents evidencing, securing, guaranteeing or executed in connection
therewith, (hereinafter "Loan Documents", all of the terms of which are
incorporated herein by reference) has bargained and sold and does hereby GRANT,
BARGAIN, SELL and CONVEY unto Lender, its successors and assigns, the following
described land, real estate, buildings and improvements, fixtures, furniture and
other personal property (which together with any additional such property
hereafter acquired by Borrower and subject to the lien of this Mortgage is
hereinafter referred to as the "Mortgaged Property"), to-wit:


A. all right, title and interest of the Borrower in, to, under and derived from
that tract or parcel of land described on Exhibit “A” which is attached hereto
and incorporated herein by reference (the "Premises");



1.

--------------------------------------------------------------------------------



B. all buildings, structures and improvements of every kind whatsoever now or
hereafter situated on the Mortgaged Property described in Exhibit “A” and all
fixtures, fittings, buildings, materials, machinery, equipment, furniture,
furnishings and personal property of every nature whatsoever now or hereafter
owned by Borrower and located in, on and used
in connection with or with the operation of said Premises, buildings, structures
or other improvements, including all extensions, additions, improvements,
betterments, renewals and replacements to any of the foregoing;


C. all easements, rights of way, rights of ingress and egress, gores of land,
streets, ways, alleys, passages, sewer rights, waters, water courses, water
rights and powers, and all estates, rights, titles, interest, privileges,
liberties, tenements, hereditaments and appurtenances whatsoever, in any way
belonging, relating or appertaining to any of the Mortgaged Property hereinabove
described, or which hereafter shall in any way belong, relate or be appurtenant
thereto, whether now owned or hereafter acquired by Borrower, and the reversion
and reversions, remainder and remainders, rents, issues, profits thereof, and
all the estate, right, title, interest, property, possession, claim and demand
whatsoever at law, as well as in equity, of Borrower of, in and to the same,
including but not limited to: (i) all rents, profits, issues and revenues of the
Mortgaged Property from time to time accruing, whether under leases or tenancies
now existing or hereafter created, reserving to Borrower, however, so long as
Borrower is not in Default hereunder, the right to receive and retain the rents,
issues and profits thereof; and (ii) all judgments, awards of damages and
settlements hereafter made resulting from condemnation proceedings or the taking
of the premises or any part thereof under the power of eminent domain, or for
any damage (whether caused by such taking or otherwise) to the Premises or the
improvements thereon or any part thereof, or to any rights appurtenant thereto,
including any award for change of grade or streets. Lender is hereby authorized
on behalf and in the name of Borrower to execute and deliver valid acquittances
for, and appeal from, any such judgments or awards. Lender may apply all such
sums or any part thereof so received, after the payment of all its expenses,
including costs and attorney's fees, on the indebtedness secured hereby in such
manner as it elects, or at its option, the entire amount or any part thereof so
received may be released to Borrower;


D. all proceeds, cash or non-cash (including, but not limited to, all inventory,
accounts, chattel paper, documents, instruments, tort and insurance proceeds,
equipment, fixtures, consumer goods and general intangibles with cash proceeds
of any of the property described above), of any of the foregoing types or items
of property described above;


PROVIDED, HOWEVER, that these presents are upon the condition that, if Borrower
shall pay or cause to be paid to Lender the principal and interest payable in
respect to the Promissory Note, and shall keep, perform and observe all the
covenants and promises in the Promissory Note, and any renewal, extensions or
modifications thereof, the Loan Documents and this Mortgage expressed to be
kept, performed and observed by and on the part of Borrower, then this Mortgage
and all the



2.

--------------------------------------------------------------------------------



properties, interest and rights herein granted, bargained and sold shall cease,
terminate and be void, but shall otherwise remain in full force and effect.


AND, Borrower covenants and agrees with Lender as follows:




ARTICLE I


1.01 PERFORMANCE OF NOTE AND MORTGAGE. Borrower will perform, observe and comply
with all provisions hereof and of the Loan Documents and of the Promissory Note
secured hereby and thereby and will duly and punctually pay to Lender the sum of
money expressed in the Promissory Note with interest thereon and all other sums
required to be paid by Borrower pursuant to the provisions of this Mortgage, all
without any deductions or credit for taxes or other similar charges paid by
Borrower.


1.02 WARRANTY OF TITLE. Borrower is lawfully seized of an indefeasible fee
simple estate in the Mortgaged Property and has good and absolute title to all
property hereby mortgaged or pledged and has full power and lawful authority to
sell, convey and mortgage the same in the manner and form aforesaid; that the
same is free and clear of all liens, charges and encumbrances whatsoever, and
that Borrower shall and will warrant and forever defend the title thereto unto
Lender, it successors and assigns, against the lawful claims of all persons or
entities whatsoever, except as shown, if applicable, in Exhibit "B" attached
hereto.


1.03  MONTHLY TAX DEPOSITS. If required by Lender following an Event of Default
or Default, Borrower will pay to Lender at the same time as the scheduled
payments due under the Promissory Note, together with and in addition to the
regular installment of principal and interest, until the Promissory Note is
fully paid, an amount equal to one-twelfth (1/12) of the yearly taxes and
assessments as estimated by Lender to be sufficient to enable Lender to pay at
least thirty (30) days before they become due, all taxes, assessments and other
similar charges against the Mortgaged Property or any part thereof. Such added
payments shall not be, nor be deemed to be, trust funds, but may be commingled
with the general funds of Lender, and no interest shall be payable in respect
thereof. Upon demand of Lender, Borrower agrees to deliver to Lender such
additional monies as are necessary to make up any deficiencies in the amounts
necessary to enable Lender to pay such taxes, assessments and similar charges.
In the event of a Default by Borrower in the performance of any of the terms,
covenants or conditions in the Promissory Note, Mortgage or other Loan
Documents, Lender may apply to the reduction of the sums secured hereby, in such
manner as Lender shall determine, any amount under this Paragraph 1.03 of
Article I remaining to Borrower's credit.







3.

--------------------------------------------------------------------------------



1.04 OTHER TAXES, UTILITIES AND LIENS.


A. Borrower will pay promptly, when and as due, and will promptly exhibit to
Lender receipts for the payment of all taxes, assessments, water rates, dues,
charges, fines and impositions of every nature whatsoever imposed, levied or
assessed or to be imposed, levied or assessed upon or against the Mortgaged
Property or any part thereof, or upon the interest of Lender in the Mortgaged
Property (other than any of the same for which provision has been made in
Paragraph l.03 of this Article I), as well as all income taxes, assessments and
other governmental charges lawfully levied and imposed by the United States of
America or any state, county, municipality, borough or other taxing authority
upon Borrower or in respect of the Mortgaged Property or any part thereof, or
any charge which, if unpaid, would become a lien or charge upon the Mortgaged
Property prior to or equal to the lien of the Mortgage for any amounts secured
hereby or would have priority or equality with the Mortgage in distribution of
the proceeds of any foreclosure sale of the Mortgaged Property or any part
thereof.


B. Borrower will promptly pay all charges by utility companies, whether public
or private, for electricity, gas, water, sewer or other utilities.


C. Borrower shall promptly pay and will not suffer any mechanic's, laborer's
statutory or other lien which might or could be prior to or equal to the lien of
the Mortgage to be created or to remain outstanding upon any of the Mortgaged
Property.


1.05 INSURANCE. Borrower will procure for, deliver to and maintain for the
benefit of Lender, during the life of this Mortgage, insurance policies in such
amounts as Lender shall require, insuring the Mortgaged Property against fire,
extended coverage and such other insurable hazards, casualties and contingencies
as Lender may require. The form of such policies and the companies issuing them
shall be acceptable to Lender. All policies shall contain a New York standard
non-contributory mortgagee endorsement making losses payable to Lender. At least
fifteen (15) days prior to the expiration date of all such policies, renewals
thereof satisfactory to Lender shall be delivered to Lender. Borrower shall
deliver to Lender a receipt evidencing the payment of all such insurance
policies and renewals. In the event of the foreclosure of this Mortgage or any
other transfer of title to the Mortgaged Property in extinguishment of the
indebtedness secured hereby, all right, title and interest of Borrower in and to
all insurance policies then in force shall pass to the purchaser or grantee.


If an Event of Default or Default shall have occurred, Lender is authorized and
empowered, at its option, to adjust or compromise any loss under any insurance
policies on the Mortgaged Property, and to collect and receive the proceeds from
any such policy or policies. Each insurance company is hereby authorized and
directed, under such conditions, to make payments for all such losses, directly
to Lender instead of to Borrower and Lender jointly. After deducting from

4.

--------------------------------------------------------------------------------



said insurance proceeds any expenses incurred by it in the collection or
handling of said fund, Lender may apply the net proceeds, at its option, either
toward restoring the improvements, or as a credit on any portion of the Mortgage
indebtedness selected by it, whether then matured or to mature in the future, or
at the option of Lender, such sums either wholly or in part may be paid over to
Borrower to be used to repair such buildings, or to build new buildings in their
place, or for any other purpose or object satisfactory to Lender, without
affecting the lien of the Mortgage for the full amount secured hereby before
such payment took place. Lender shall not be held responsible for any failure to
collect any insurance proceeds due under the terms of any policy regardless of
the cause of such failure.


If required by Lender following an Event of Default or Default, Borrower will
pay to Lender at the same time as the scheduled payments due under the
Promissory Note, together with and in addition to the regular installment of
principal and interest and monthly tax deposit (as required by Paragraph 1.03 of
Article I herein) until the Promissory Note is fully paid, an amount equal to
one-twelfth (1/12) of the yearly premiums for insurance. Such amount shall be
used by Lender to pay such insurance premiums when due. Such added payments
shall not be, nor be deemed to be, trust funds, but may be commingled with the
general funds of Lender and no interest shall be payable in respect thereof.
Upon demand of Lender, Borrower agrees to deliver to Lender such additional
monies as are necessary to make up any deficiencies in the amounts necessary to
enable Lender to pay such insurance premiums. In the event of a Default by
Borrower in the performance of any of the terms, covenants and conditions in the
Promissory Note or Mortgage, Lender may apply to the reduction of the sums
secured hereby, in such manner as Lender shall determine, any amount paid in
accordance herewith remaining to Borrower's credit.


If the Mortgaged Property is ever designated as a part of a flood plain area or
any other designation which would make such Mortgaged Property subject to the
Federal Flood Insurance Act of 1968, as amended heretofore or hereafter, or any
similar law, then Borrower agrees to do everything reasonably possible to comply
with the requirements of said law (including all regulations and other
requirements applicable thereto) in order that flood insurance will be available
to said Borrower. Thereafter, Borrower agrees to obtain for the benefit of
Lender an insurance policy satisfactory to Lender in all respects (including
amount, insurer, form and otherwise), to deliver such policy to Lender as soon
as possible, to pay all expenses in connection therewith and to maintain such
insurance in full force and effect at all times at Borrower's expense.


1.06 CONDEMNATION. If all of the Mortgaged Property shall be damaged or taken
through condemnation (which term as used in this Mortgage shall include any
damage or taking by any governmental authority, and any transfer by private sale
in lieu thereof), either temporarily or permanently, the entire indebtedness
secured hereby shall at the option of Lender become immediately due and payable.
Lender shall be entitled to all compensation, appear in and prosecute, in its
own or the Borrower's name, any action or proceeding relating to any
condemnation, and to settle or compromise any claim in connection therewith. All
such compensation, awards, damages,

5.

--------------------------------------------------------------------------------



claims, rights of action and proceeds and the right thereto are hereby assigned
by Borrower to Lender who, after deducting therefrom all its expenses, including
attorney's fees, may release any monies so received by it without affecting the
lien of this Mortgage or may apply the same in such manner as Lender shall
determine to the reduction of the sums secured hereby, and any balance of such
monies then remaining shall be paid to Borrower. Borrower agrees to execute such
further assignment of any compensations, awards, damages, claims, rights of
action and proceeds as Lender may require.


Notwithstanding the foregoing, if there is a partial taking such that the
Mortgaged Property can be repaired and made tenantable, Lender, after deducting
its expenses, including reasonable attorney's fees, shall apply the balance of
such award, or so much thereof as is necessary, to pay the cost of restoring the
Mortgaged Property as nearly as possible to its condition prior to such taking;
and the balance, if any, shall be applied to the reduction of the indebtedness
hereby secured.


1.07 CARE OF THE PROPERTY.


A. Borrower will preserve and maintain the Mortgaged Property in good condition
and repair and will not commit or suffer any waste and will not do or suffer to
be done anything which will increase the risk of fire or other hazard to the
Mortgaged Property or any part thereof.


B. If the Mortgaged Property or any part thereof is damaged by fire or any other
cause, Borrower will give immediate written notice of the same to Lender.


C. Lender is hereby authorized to enter upon and inspect the Mortgaged Property
at any time during normal business hours.


D. Borrower will promptly comply with all present and future laws, ordinances,
rules and regulations of any governmental authority affecting the Mortgaged
Property or any part thereof.


E. Borrower represents, warrants and covenants as follows:


1. no Hazardous Materials (hereinafter defined) have been, are or will be while
any part of the indebtedness secured by the Mortgage remains unpaid, contained
in, treated, stored, handled, located on, discharged from or disposed of on, or
constitute a part of, the Mortgaged Property. As used herein, the term
"Hazardous Materials" includes without limitation, any asbestos, urea
formaldehyde foam insulation, flammable explosives, radioactive materials,
hazardous materials defined, regulated, controlled, limited or prohibited in the
Comprehensive Environmental Response Compensation and Liability Act of 1980
(CERCLA), as amended (42 U.S.C. Sections 9601, et seq.), the Hazardous Materials
Transportation Act, as amended (49 U.S.C. Sections 1801 et seq.), the Resource
Conservation and Recovery Act (RCRA), as amended (42 U.S.C. Sections 6901 et
seq.), the Clean Water Act, as amended (33 U.S.C. Sections 1251, et seq.), the
Clean Air Act, as amended (42 U.S.C. Sections 7401 et seq.), the Toxic
Substances Control Act, as amended (15 U.S.C.

6.

--------------------------------------------------------------------------------



Sections 2601 et seq.), and in the rules and regulations adopted and
publications promulgated pursuant thereto, and in the rules and regulations of
the Occupational Safety Health Administration (OSHA) pertaining to occupational
exposure to asbestos, as amended, or in any other federal, state or local
environmental law, ordinance, rule, or regulation now or hereafter in effect;


2. no underground storage tanks, whether in use or not in use, are located in,
on or under any party of the Mortgaged Property;


3. the Mortgaged Property complies and will comply in all respects with
applicable environmental laws, rules, regulations, and court or administrative
orders;


4. there are no pending claims or threats of claims by private or governmental
or administrative authorities relating to environmental impairment, conditions,
or regulatory requirements with respect to the Mortgaged Property;


5. borrower shall give immediate oral and written notice to Lender of its
receipt of any notice of a violation of any law, rule or regulation covered
hereby, or of any notice of other claim relating to the environmental condition
of the Mortgaged Property or of its discovery of any matter which would make the
representations, warranties and/or covenants herein to be inaccurate or
misleading in any respect;


6. the Borrower promptly shall comply with all present and future laws,
ordinances, rules, regulations, orders and decrees of any governmental authority
affecting the Mortgaged Property or any part thereof. Without limiting the
foregoing, the Borrower represents and covenants that the Mortgaged Property is
in present compliance with, and in the future shall comply with, as applicable,
the Americans With Disabilities Act of 1990, ("ADA") (42 U.S.C. Sections 12101,
et seq.) and the Rehabilitation Act of 1973 ("Rehabilitation Act") (29 U.S.C.
Sections 749 et seq.) each such Act as amended from time to time, and in the
rules and regulations adopted and publications promulgated pursuant thereto;


7. borrower hereby agrees to indemnify and hold Lender harmless from all loss,
cost, damage, claim and expense incurred by Lender on account of (a) the
violation of any representation, warranty, and covenant set forth herein, (b)
Borrower's failure to perform any obligations of this Paragraph 1.07 (E.) (c)
Borrower's failure or the Mortgaged Property's failure to fully comply with all
environmental laws, rules and regulations or all other occupational health and
safety laws, rules and regulations, with ADA or the Rehabilitation Act as
applicable, or (d) any other matter related to environmental conditions on,
under or affecting the Mortgaged Property. This indemnification shall survive
the closing of the Loan, payment of the Loan, the exercise of any right or
remedy under any Loan Documents, any subsequent sale or transfer of the
Mortgaged Property, and all similar or related events or occurrences.



7.

--------------------------------------------------------------------------------



F. If all or any part of the Mortgaged Property shall be damaged by fire or
other casualty, Borrower will promptly restore the Mortgaged Property to the
equivalent of its original condition, regardless of whether or not there shall
be any insurance proceeds therefor. If a part of the Mortgaged Property shall be
physically damaged through condemnation, Borrower will promptly restore, repair
or alter the remaining Mortgaged Property in a manner satisfactory to Lender.
Both of these requirements are contingent upon Lender making available to
Borrower the full amount of any insurance proceeds relating to such damage.


1.08 FURTHER ASSURANCES.


A. At any time, and from time to time, upon request by Lender, Borrower will
make, execute and deliver or cause to be made, executed and delivered to Lender
and, where appropriate, to cause to be recorded and/or filed and from time to
time thereafter to be re-recorded and/or refiled at such time and in such
offices and places as shall be deemed desirable by Lender, any and all such
other and further mortgages, instruments of further assurance, certificates and
other documents as may, in the opinion of Lender, be necessary or desirable in
order to effectuate, complete, enlarge, or perfect, or to continue and preserve
the obligation of Borrower under the Promissory Note, this Mortgage and the Loan
Documents, and the lien of this Mortgage as a first and prior lien upon all of
the Mortgaged Property, whether now owned or hereafter acquired by Borrower.
Upon any failure by Borrower so to do, Lender may make, execute and record any
and all such mortgages, instruments, certificates and documents for and in the
name of Borrower, and Borrower hereby irrevocably appoints Lender the agent and
attorney-in-fact of Borrower so to do. The lien hereof will automatically
attach, without further act, to all after acquired property attached to and/or
used in the operation of the Mortgaged Property or any part thereof.


B. The Lender also shall have and hereby is granted a security interest in all
monies, securities and other property of the Borrower, now or hereafter
assigned, held, received, or coming into the possession, control, or custody of
the Lender by or for the account of the Borrower (including indebtedness due
from the Lender to the Borrower, and any and all claims of Borrower against
Lender, at any time existing) whether expressly as collateral security, custody,
pledge, transmission, collection or for any other purpose, and also upon any and
all deposit balances, including any dividends declared, or interest accruing
thereon, and proceeds thereof. On an Event of Default, the Lender may, in
addition to any other rights provided by this Mortgage or any of the other Loan
Documents, but shall not be obligated to, apply to the payment of the Loan or
Other Indebtedness secured hereby, and in such manner as the Lender may
determine, any such monies, securities or other property held or controlled by
the Lender. No such application of funds shall, unless otherwise expressly
agreed by the Lender in writing, reduce, alter, delay or otherwise affect any
regularly scheduled payment with respect to the Loan or such Other Indebtedness
or obligations.


1.09 LEASES AFFECTING MORTGAGED PROPERTY. Borrower will comply with and observe
its obligations as landlord under all leases affecting the Mortgaged Property or
any part

8.

--------------------------------------------------------------------------------



thereof. If requested by Lender, Borrower will furnish Lender with executed
copies of all leases now or hereafter created on said premises; and all leases
now or hereafter entered into will be in form and substance subject to the
approval of Lender. Borrower will not accept payment of rent more than one month
in advance without the express written consent of Lender. If requested by
Lender, Borrower will assign to Lender as additional security, any and all such
leases whether now existing or hereafter created, including without limitation,
all rents, royalties, issues and profits of the premises from time to time
accruing, and will not cancel, surrender or modify any lease so assigned without
the written consent of Lender.


1.10 EXPENSES. Borrower will pay or reimburse Lender for all reasonable
attorney's fees, costs and expenses incurred by Lender in any proceeding
involving the estate of a decedent or an insolvent, or in any action, proceeding
or dispute of any kind in which Lender is made a party, or appears as party
plaintiff or defendant, affecting the Promissory Note, Mortgage, other Loan
Documents, Borrower or Mortgaged Property, including but not limited to, the
foreclosure of this Mortgage, any condemnation action involving the Mortgaged
Property, or any action to protect the security hereof; and, any such amounts
paid by Lender shall be added to the indebtedness and secured by the lien of
this Mortgage.


1.11 PERFORMANCE BY LENDER OF DEFAULTS BY BORROWER. If Borrower shall Default in
the payment of any tax, lien, assessment or charge levied or assessed against
the Mortgaged Property; in the payment of insurance premiums, in the procurement
of insurance coverage and the delivery of the insurance policies required
hereunder, or in the performance or observance of any other covenant, condition
or term of this Mortgage, then Lender, at its option, may perform or observe the
same and all payments made for costs or incurred by Lender in connection
therewith, shall be secured hereby and shall be, upon demand, immediately repaid
by Borrower to Lender with interest thereon at the rate stated in the above
described Promissory Note. Lender is hereby empowered to enter and to authorize
others to enter upon the Mortgaged Property or any part thereof for the purpose
of performing or observing any such Default, covenant, condition or term,
without thereby becoming liable to Borrower or any person in possession holding
under the Borrower.


1.12 INSPECTIONS. Lender shall have the right, and Borrower shall allow Lender,
at all times to inspect the Mortgaged Property, and shall permit Lender and its
authorized representative: (a) to visit, examine, inspect and make extracts from
books and records of Borrower and will discuss with Lender or its
representatives the affairs, finances and accounts of Borrower; and (b) to
inspect the Mortgaged Property at such reasonable times and as often as may be
reasonably requested. Any such inspection shall be solely for the benefit of
Lender and neither Borrower nor any third party shall be entitled to claim any
loss or damage as a result either of such inspections or the failure to make the
same. Borrower shall provide Lender with such financial information as Lender
may require, including without limitation, such financial statements and other
information as set out in the Loan Agreement executed in connection herewith.



9.

--------------------------------------------------------------------------------



1.13 ESTOPPEL CERTIFICATES. Borrower shall furnish, within ten (10) days after
written request from the Lender, a written statement, duly acknowledged, setting
forth the unpaid rent, if any, and whether or not any offsets or demands exist
thereto.


1.14 ALIENATION OR SALE OF MORTGAGED PROPERTY. Borrower shall not transfer,
assign, sell, mortgage, encumber or otherwise convey all or any portion of the
Mortgaged Property, without the Lender's prior written consent, which consent
may be approved or refused in Lender's sole discretion but shall not be
unreasonably withheld. A change in ownership of Borrower shall constitute a sale
of the Mortgaged Property.




ARTICLE II


2.01 EVENT OF DEFAULT. The term "Event of Default" or "Default" wherever used in
this Mortgage shall mean any one or more of the following events:


(a) the occurrence of an "Event of Default" as used and defined in the Loan
Agreement or any other Loan Document; or


(b) if Borrower shall fail to perform or observe any other covenant, agreement,
or provision of this Mortgage, or a breach in any material respect shall exist
in any representation or warranty herein contained; or


(c) the failure to make any payment of principal or interest or any other charge
under the Promissory Note as and when the same becomes due and payable; or


(d) the sale or other transfer of all or any portion of the Mortgaged Property,
or any interest therein without the Lender's prior written consent, which
consent may be granted or refused in Lender's sole discretion but shall not be
unreasonably withheld; or


(e) the creation or suffering to exist by Borrower of any lien or encumbrance on
the Mortgaged Property, other than the lien of this Mortgage, the lien for ad
valorem taxes not then delinquent, and matters set forth on Exhibit "B", if any,
unless the written consent of the Lender is first obtained, which consent may be
granted or refused by the Lender in its sole discretion but shall not be
unreasonably withheld.


2.02 ACCELERATION OF MATURITY. If an Event of Default or Default shall have
occurred, then the entire principal amount of the indebtedness secured hereby
with interest accrued thereon shall, at the option of Lender, become due and
payable without notice or demand, time being

10.

--------------------------------------------------------------------------------



of the essence; and any omission on the part of Lender to exercise such option
when entitled to do so shall not be considered as a waiver of such right.


2.03 RIGHT OF LENDER TO ENTER AND TAKE POSSESSION. If an Event of Default shall
have occurred and be continuing, Borrower, upon demand of Lender, shall
forthwith surrender to Lender the actual possession, and to the extent permitted
by law, Lender may enter and take possession of all the Mortgaged Property and
may exclude Borrower and Borrower's agents and employees wholly therefrom. Upon
every such entering upon or taking of possession, Lender may hold, store, use,
operate, manage and control the Mortgaged Property and conduct the business
thereof and, from time to time (a) make all necessary and proper maintenance,
repairs, renewals, replacements, additions, betterments and improvements thereto
and thereon and purchase or otherwise acquire additional fixtures, personalty
and other property; (b) insure or keep the Mortgaged Property insured; (c)
manage and operate the Mortgaged Property and exercise all the rights and powers
of Borrower in its name or otherwise, with respect to the same; (d) enter into
any and all agreements with respect to the exercise by others of any of the
powers herein granted Lender, all as Lender from time to time may determine to
be to its best advantage; (e) Lender may collect and receive all the income,
revenues, rents, issues and profits of the same, including those past due as
well as those accruing thereafter, and, after deducting (i) all expenses of
taking, holding, managing and operating the Mortgaged Property (including
compensation for the services of all persons employed for such purposes); (ii)
the cost of all such maintenance, repairs, renewals, replacements, additions,
betterments, improvements and purchases and acquisitions; (iii) the cost of such
insurance; (iv) such taxes, assessments and other charges prior to the lien of
this Mortgage as Lender may determine to pay; (v) other proper charges upon the
Mortgaged Property or any part thereof; and (vi) the reasonable compensation,
expenses and disbursements of the attorneys and agents of Lender. Lender shall
apply the remainder of the monies so received by Lender, first, to the payment
of accrued interest, then, to the payment of the deposits required in Paragraphs
1.03 and 1.05 and, finally, to the payment of overdue installments of interest
and/or principal. Whenever all such Events of Default have been cured and
satisfied, Lender may, at its option, surrender possession of the Mortgaged
Property to Borrower, Borrower, its successors and assigns. The same right of
taking possession, however, shall exist if any subsequent Event of Default shall
occur and be continuing.


2.04 RECEIVER. If an Event of Default shall have occurred and be continuing,
Lender, upon application to a court of competent jurisdiction, shall be
entitled, without notice and without regard to the adequacy of any security for
the indebtedness hereby secured or the solvency or any party bound for its
payment, to the appointment of a receiver to take possession of and to operate
the Mortgaged Property and to collect the rents, profits, issues and revenues
thereof. Borrower will pay to Lender upon demand, all expenses, including
receiver's fees, attorney's fees, costs and agent's compensation, incurred
pursuant to the provisions contained in this Paragraph 2.04; and all such
expenses shall be secured by this Mortgage.



11.

--------------------------------------------------------------------------------



2.05 LENDER'S POWER OF ENFORCEMENT. If an Event of Default shall have occurred
and be continuing, Lender may, either with or without entry or taking possession
as hereinabove provided or otherwise, proceed by suit or suits at law or in
equity or any other appropriate proceeding or remedy (a) to enforce payment of
the Promissory Note or the performance of any term thereof or any other right;
(b) to foreclose this Mortgage and to sell, as an entirety or in separate lots
or parcels, the Mortgaged Property, as provided by law; and (c) to pursue any
other remedy available to it, all as Lender shall deem most effectual for such
purposes. Lender shall take action either by such proceedings or by the exercise
of its powers with respect to entry or taking possession, as Lender may
determine.


2.06 POWER OF SALE. If an Event of Default shall have occurred, Lender may sell
the Mortgaged Property at public outcry to the highest bidder for cash in front
of the Courthouse door in the county where said Mortgaged Property is located,
either in person or by auctioneer, after having first given notice of the time,
place and terms of sale together with a description of the Mortgaged Property to
be sold, by publication once a week for three (3) consecutive weeks prior to
said sale in some newspaper published in said county and, upon payment of the
purchase money, Lender or any person conducting the sale for Lender is
authorized to execute to the purchaser at said sale a deed to the premises so
purchased. Lender may bid at said sale and purchase said premises, or any part
thereof, if the highest bidder therefor. At the foreclosure sale, the Mortgaged
Property may be offered for sale and sold as a whole without first offering it
in any other manner, or the Mortgaged Property may be offered for sale and sold
in any other manner Lender may elect.


2.07 APPLICATION OF FORECLOSURE PROCEEDS. The proceeds of any foreclosure
pursuant to Paragraph 2.06 of Article II shall be applied as follows:


(a) first, to the expenses of making the sale, including a reasonable attorney's
fee for such services as may be necessary in the collection of said indebtedness
or the foreclosure of this Mortgage;


(b) second, to the repayment of any monies, with interest thereon, which Lender
may have paid, or become liable to pay, or which it may then be necessary to pay
for taxes, insurance, assessments or other charges, liens or debts as
hereinabove provided;


(c) third, to the payment and satisfaction of the indebtedness hereby specially
secured with interest to date of sale;


(d) fourth, the balance, if any, shall be paid to the party or parties appearing
of record to be the owner of the premises at the time of the sale, after
deducting any expenses of ascertaining who is such owner.



12.

--------------------------------------------------------------------------------



2.08 LENDER'S OPTION ON FORECLOSURE. At the option of Lender, this Mortgage may
be foreclosed as provided by law or in equity, in which event a reasonable
attorney's fee shall, among other costs and expenses, be allowed and paid out of
the proceeds of the sale.


2.09  WAIVER OF EXEMPTION. Borrower waives all rights of exemption pertaining to
real or personal property as to any indebtedness secured by or that may be
secured by this Mortgage, and Borrower waives the benefit of any statute
regulating the obtaining of a deficiency judgment or requiring that the value of
the premises be set off against any part of the indebtedness secured hereby.


2.10 SUITS TO PROTECT THE MORTGAGED PROPERTY. Lender shall have power (a) to
institute and maintain such suits and proceedings as it may deem expedient to
prevent any impairment of the Mortgaged Property by any acts which may be
unlawful or any violation of the Mortgage; (b) to preserve or protect its
interest in the Mortgaged Property and in the income, revenues, rents and
profits arising therefrom; and (c) to restrain the enforcement of or compliance
with any legislation or other government enactment, rule or order that may be
unconstitutional or otherwise invalid, if the enforcement of or compliance with,
such enactment, rule or order would impair the security hereunder or be
prejudicial to the interest of Lender.


2.11 BORROWER TO PAY THE PROMISSORY NOTE ON ANY DEFAULT IN PAYMENT: APPLICATION
OF MONIES BY LENDER. If Default shall be made in the payment of any amount due
under the Promissory Note or Mortgage, then, upon demand of Lender, Borrower
will pay to Lender the whole amount due and payable under the Promissory Note;
and, in case Borrower shall fail to pay the same forthwith upon such demand,
Lender shall be entitled to sue for and to recover judgment for the whole amount
so due and unpaid together with costs, which shall include the reasonable
compensation, expenses and disbursements of Lender's agents and attorneys.


2.12 DELAY OR OMISSION NO WAIVER. No delay or omission of Lender or of any
holder of the Promissory Note to exercise any right, power or remedy accruing
upon any Default shall exhaust or impair any such right, power or remedy, or
shall be construed to be a waiver of any such Default or acquiescence therein;
and, every right, power and remedy given by this Mortgage to Lender may be
exercised from time to time and as often as may be deemed expedient by Lender.


2.13 NO WAIVER OF ONE DEFAULT TO AFFECT ANOTHER. No waiver of any Default
hereunder shall extend to or shall affect any subsequent or any other then
existing Default or shall impair any rights, powers or remedies consequent
thereon.


If Lender (a) grants forbearance or an extension of time for the payment of any
sums secured hereby; (b) takes other or additional security for the payment
thereof; (c) waives or does not exercise any right granted herein or in the
Promissory Note; (d) releases any part of the Mortgaged Property from the lien
of the Mortgage or otherwise changes any of the terms of the Promissory

13.

--------------------------------------------------------------------------------



Note, Mortgage or other Loan Documents; (e) consents to the filing of any map,
plat or replat thereof; (f) consents to the granting of any easement thereon; or
(g) makes or consents to any agreement subordinating the lien or charge hereof,
any such act or omission shall not release, discharge, modify, change or affect
the original liability under the Promissory Note, Mortgage or otherwise of
Borrower or any subsequent purchaser of the Mortgaged Property or any part
thereof, or any maker, co-signer, endorser, surety or guarantor; nor shall any
such act or omission preclude Lender from exercising any right, power or
privilege herein granted or intended to be granted in the event of any other
Default or of any subsequent Default, nor, except as otherwise expressly
provided in an instrument or instruments executed by Lender, shall the lien of
this Mortgage be altered thereby. In the event of the sale or transfer by
operation or law or otherwise of all or any part of the Mortgaged Property,
Lender, without notice to any person or entity is hereby authorized and
empowered to deal with any such vendee or transferee with reference to the
Mortgaged Property or the indebtedness secured hereby, or with reference to any
of the terms or conditions hereof, as fully and to the same extent as it might
deal with the original parties hereto and without in any way releasing or
discharging any of the liabilities or undertakings hereunder.


2.14 DISCONTINUANCE OF PROCEEDINGS: POSITION OF PARTIES, RESTORED. In case
Lender shall have proceeded to enforce any right or remedy under this Mortgage
by foreclosure, entry or otherwise, and such proceedings shall have been
discontinued or abandoned for any reason, or shall have been determined
adversely to Lender, then, and in every such case, Borrower and Lender shall be
restored to their former positions and rights hereunder, and all rights, powers
and remedies of Lender shall continue as if no such proceeding had been taken.


2.15 REMEDIES CUMULATIVE. No right, power or remedy conferred upon or reserved
to Lender by this Mortgage is intended to be exclusive of any right, power or
remedy, but each and every such right, power and remedy shall be cumulative and
concurrent and shall be in addition to any other right, power and remedy given
hereunder or now or hereafter existing at law or in equity or by statute.




ARTICLE III


3.01 SUCCESSORS AND ASSIGNS INCLUDED IN PARTIES. Whenever in this Mortgage one
of the parties hereto is named or referred to, the heirs, personal
representatives, successors and assigns of such party shall be included, and all
covenants and agreements contained in this Mortgage by or on behalf of Borrower
or by or on behalf of Lender shall bind and inure to the benefit of their
respective heirs, personal representatives, successors and assigns, whether so
expressed or not.


3.02 HEADINGS AND PRONOUN AND SINGULAR/PLURAL REFERENCES. The headings of the
articles, sections, paragraphs and subdivisions of this Mortgage are for
convenience

14.

--------------------------------------------------------------------------------



of reference only, are not to be considered a part hereof, and shall not limit
or otherwise affect any of the terms hereof. The masculine pronoun, wherever
herein used, shall mean and include the appropriate feminine or neuter pronoun.
Whenever herein used and where appropriate, the singular number shall include
the plural and the plural number shall include the singular.


3.03 INVALID PROVISIONS TO AFFECT NO OTHERS. In case any one or more of the
covenants, agreements, terms or provisions contained in this Mortgage or in the
Promissory Note or any of the other Loan Documents shall be invalid, illegal or
unenforceable in any respect, the validity of the remaining covenants,
agreements, terms or provisions contained herein and therein shall be in no way
affected, prejudiced or disturbed thereby.


3.04 NOTICE TO PARTIES. All notices provided for herein shall be by ordinary
mail addressed to the Lender at the mortgagee’s address at the end of this
instrument or such other address as the Lender may designate in writing, and to
the Borrower at the address of the mortgagor at the end of this instrument or at
such other address as the Borrower may designate in writing.. Notice shall be
completed by depositing the same in the mail addressed to the party at such
address with the proper amount of postage affixed thereto. Actual receipt of
notice shall not be required to effect notice hereunder.


3.05 LIEN ON PERSONAL PROPERTY. This Mortgage creates a lien on and grants a
security interest in the personal property of Borrower described herein which
constitutes part of the Mortgaged Property, and it shall constitute a security
agreement under the Alabama Uniform Commercial Code or other law applicable to
the creation of liens on personal property. Borrower covenants and agrees to
execute, file and refile such financing statements, continuation statements or
other documents as Lender shall require from time to time with respect to such
personal property. This Mortgage shall constitute a financing statement under
the Alabama Uniform commercial Code with Borrower as the "Debtor" and Lender as
the "Secured Party", and their respective addresses are set forth in the heading
to this instrument. If an Event of Default occurs, the Lender shall have all
rights and remedies of a Secured Party under the Alabama Uniform Commercial
Code.


3.06 CONFLICT IN LOAN DOCUMENTS. In the event of conflict in the terms of any
provision of this Mortgage, the Promissory Note, or the Loan Documents, the
terms of the provisions most favorable to the Lender shall apply.


3.07 APPLICABLE LAW. This Mortgage shall be governed in all respects by the laws
of the State of Alabama.


IN WITNESS WHEREOF, Borrower has executed these presents as of the year and day
first set forth above.



15.

--------------------------------------------------------------------------------






 
MAGNETECH INDUSTRIAL SERVICES OF ALABAMA, LLC
       
By:
/s/ John A. Martell  
Name:
John A. Martell
 
Title:
President



STATE OF INDIANA
)
   
)
 
COUNTY OF ST. JOSEPH
)
 



I, the undersigned authority, a Notary Public in and for said County in said
State, hereby certify that John A. Martell, whose name as President, of
MAGNETECH INDUSTRIAL SERVICES OF ALABAMA, LLC, a limited liability company, is
signed to the foregoing instrument and who is known to me, acknowledged before
me on this day that, being informed of the contents of the instrument, he as
such officer and with full authority, executed the same voluntarily for and as
the act of said corporation.


Given under my hand and official seal this the 31st day of May, 2006.



  /s/ James M. Lewis  
James M. Lewis, NOTARY PUBLIC
 
My Commission Expires: Feb. 09, 2008

Mortgagor's mailing address:


1125 South Walnut St.,
South Bend, Indiana 46619


Mortgagee’s mailing address:


825 3rd Avenue, 14th Floor
New York, New York 10022


This instrument prepared by:
Ferrell S. Anders
ANDERS, BOYETT & BRADY, P.C.
One Maison Building
3800 Airport Blvd., Ste 203
Mobile, AL 36608
(251) 344-0880